DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 2022-11-07 has been entered. The status of the claims is as follows:
Claims 1-21 remain pending in the application.
Claims 1, 14, and 18 are amended.
Response to Arguments
Applicant’s argument 1 on Remarks Page 9 that “The Cited References Fail to Teach or Suggest Automatically Generating Metadata” has been considered but is moot because the amendment has necessitated a new ground of rejection that does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument on Remarks Page 10 that “The Cited References Fail to Teach or Suggest Discovering Models Deployed in a Remote Cloud Environment” has been fully considered but is not persuasive.  Applicant argues that “The Office Action reads the claimed ‘models that are deployed in a remote cloud environment’ onto Okanohara's ‘model 206’ and reads the claimed ‘remote cloud environment’ onto Okanohara's ‘server 310.’ However, as implicitly conceded in the Office Action, Okanohara's model 206 is not deployed on its server 310. See Office Action, page 7 (‘The server 310 may provide information and/or commands to edge devices 100, and may receive information, for example, regarding history and/or accuracy of local models 206. For example, the server 310 may provide an updated model 206 based on a manufacturer update.’). Even if accurate, which Applicant does not concede, is insufficient that the ‘remote location from which a 'global' model is discovered may be a cloud...’". 
Examiner respectfully disagrees, and notes that software deployment may merely be defined as “all of the activities that make a software system available for use”.  Examiner does not agree that a model being discovered from a remote location is not sufficient to consider it deployed at that location.  To further support this, Examiner notes the following. Okanohara states in [0019] that an edge device may execute a model 206:  “An edge device 100 as shown in FIG. 2 may interface with the physical world using a sensor, then using the data collected by the sensor, autonomously execute a machine learning model 206, and communicate with other devices regarding the machine learning performed using the machine learning model 206.” Okanohara then states, regarding the server 310 in [0020]:  “For example, the server 310 may provide an updated model 206 based on a manufacturer update. The server 310 may perform many of the same functions as an edge device, but unlike an edge device 100, a server 310 does not perform data collection using a data collection device 104.”  Thus, if Okanohara performs “many of the same functions as an edge device”, except “does not perform data collection”, then server 310 may also “execute a machine learning model 206” as stated above in [0019].  One of ordinary skill in the art will appreciate that if a model can be executed on a machine, then it may be considered deployed on the machine.  Okanohara then also states in [0020] that the server 310 it may be part of a cloud environment:  “In an example embodiment, server 310 may be part of a “cloud” which performs cloud computing.”
Furthermore, Examiner points out that the combination with Wu further suggests discovering a model deployed in a cloud environment in [0022]:  “In some exemplary embodiments, components of the continuous provisioning system 102 resides locally on the one or more computer nodes 104 of distributed clusters in a data center or cloud (not shown)” and [0027]:  “In yet another exemplary embodiment, continuous provisioning system 102 can be utilized as a software service provided by a third-party cloud service provider (not shown).”  Recall that what Wu is “provisioning” is machine learning models (Wu, Abstract:  “An approach for continuously provisioning machine learning models.”)  Thus, the combination of Wu’s model explicitly deployed in the cloud, with Okanohara’s metadata that discovers the model locations, teaches the claimed limitation of discovering models deployed in a remote cloud environment.
As the amendment has already necessitated a change in the ground of rejection, Examiner has added the above details to the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 10, 14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0344910 A1) in view of Esteves et al. (“MEX Interfaces: Automating Machine Learning Metadata Generation”; hereinafter “Esteves”), Okanohara et. al. (US 2016/0217388 A1; hereinafter “Okanohara”), and Goldfarb et al. (US 2018/0137431 A1; hereinafter “Goldfarb”).
As per Claim 1, Wu teaches a method, comprising (Wu, Para [0010], discloses “In some exemplary embodiments, a continuous provisioning method”)
training a machine learning model (Wu, Para [0032] Lines 9-11, discloses: “Model trainer 204 trains one or more machine learning models using the training data”).
obtaining a re-training program associated with the machine learning model (Wu, Para [0033] Lines 1-5, discloses:  “In an exemplary embodiment, model updater 202 retrieves the most recent data points from the global data stream. The model updater 202 updates or revises one or more machine learning models relevant to the most recent retrieved data points.”  Here, Wu discloses a “model updater”.  “Revising” a machine learning model based on data points is a reference to re-training, as training involves revising the weights of a model based on a set of training data points.  In order for the re-training program to be able to run on the computer, it must have first been “obtained” by the computer running it.)
and generating a machine learning model package comprising the machine learning model and the metadata (Wu, Para [0034] Lines 3-9, discloses: “In some exemplary embodiments, the model trainer 204 and the model updater 202 can each store models in a hierarchical structured format with associated meta-data. The model trainer 204 and the model updater 202 can also store the models in a serialized binary format or in a standard portable structured format.”  Here, Wu discloses that metadata is saved along with the machine learning model.  Wu, Para [0037] Lines 1-3, discloses:  “In some exemplary embodiments, model container builder 208 packages a small machine learning model in a single model container.”  Here, Wu discloses a machine learning model package (“model container”), which comprises the machine learning model, which as shown above, comprises the metadata.)
models that that are deployed in a remote cloud environment (Wu Para [0022]:  “In some exemplary embodiments, components of the continuous provisioning system 102 resides locally on the one or more computer nodes 104 of distributed clusters in a data center or cloud (not shown)” and [0027]:  “In yet another exemplary embodiment, continuous provisioning system 102 can be utilized as a software service provided by a third-party cloud service provider (not shown).” Recall that what Wu is “provisioning” is machine learning models (Wu, Abstract:  “An approach for continuously provisioning machine learning models.”))
However, Wu does not explicitly teach generating, automatically, metadata corresponding to the machine learning model, wherein the metadata comprises information generated automatically based on at least one of determined inputs/outputs of the machine learning model, file names associated with the machine learning model, or code associated with the machine learning model; at least a portion of the metadata includes information that configures a data analytics wrapper to use the machine learning model, the data analytics wrapper being further configured to discover models that are deployed locally in a target application and models that that are deployed in a remote cloud environment, the data analytics wrapper being independent of the target application; the re-training program being to re-train the machine learning model in a run-time environment of the target application; generating a model execution script for executing the machine learning model; and generating a machine learning model package comprising the model execution script, and the re-training program.
Esteves teaches generating, automatically, metadata corresponding to the machine learning model, wherein the metadata comprises information generated automatically based on at least one of determined inputs/outputs of the machine learning model, file names associated with the machine learning model, or code associated with the machine learning model; (Esteves, Page 3 Section 5, discloses:  “In this section, we explain the proposed architecture and briefly introduce related data models that could further extend the methodology. The major contribution is to allow metadata generation regardless of the IDE, machine-learning library and context of the experiment. We argue developers dealing with machine learning problems can directly benefit of the interfaces, automatizing the process of generating metadata of machine learning experiments. Furthermore, the proposed interfaces provide guidance on the standardization of the generated metadata, once they are based on a state of the art vocabulary for ML 10. Figure 5 depicts the general process of generating the metadata. In this example, two annotated Java classes following the MEX annotation’s descriptions are passed by parameter to the MetaGeneration class.”  Here, Esteves discloses “automatizing the process of generating metadata of machine learning experiments”.  As shown above, the automatic generation is based on code associated with the machine learning model (“annotated Java classes following the MEX annotation’s descriptions”)).
Wu and Esteves are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the machine learning model package of Wu with the automatic metadata generation of Esteves.  One of ordinary skill in the art would be motivated to do so in order to reduce costs by streamlining development and improving reproducibility of machine learning models (Esteves, Page 1 Right Column Para 2-4:  “Managing the configurations, inputs and outputs of ML algorithms poses a huge challenge for developers. Many groups develop in house frameworks for managing their workflows, resulting in redundancy and increased maintenance costs (often within the same institution). Furthermore, when sharing experiment results, researchers often describe them with different language writing style (which is possible to become ambiguous) in their manuscripts making it difficult to directly compare results from different papers. The MEX vocabulary [1] has the objective of describing ML algorithms and experiments to alleviate those problems. In this paper, we propose a methodology designed to inject MEX descriptions in the programming environment used by developers to run experiments. Our method is designed to minimize the gap for exporting ML metadata in a structured manner while imposing low development overhead. The method is built upon Semantic Web concepts, annotations1 and reflection2. As a result of using our methodology, the results are better interpretable, research is more reproducible and managing experiments becomes easier. Our current implementation captures the ML algorithms’ calls and can be directly used with the Java programming language. We have shared our implementation as an open source project.”)
However, the combination of Wu and Esteves does not teach at least a portion of the metadata includes information that configures a data analytics wrapper to use the machine learning model, the data analytics wrapper being further configured to discover models that are deployed locally in a target application and models that that are deployed in a remote cloud environment, the data analytics wrapper being independent of the target application; the re-training program being to re-train the machine learning model in a run-time environment of the target application; generating a model execution script for executing the machine learning model; and generating a machine learning model package comprising the model execution script, and the re-training program.
Okanohara teaches least a portion of the metadata includes information that configures a data analytics wrapper to use the machine learning model, the data analytics wrapper being further configured to discover models that are deployed locally in a target application and models that that are deployed in a remote cloud environment, the data analytics wrapper being independent of the target application (Okanohara, Para [0017] Page 2 Last Line to Page 3 Line 19, discloses metadata:  “The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model (e.g., parametric fixed structure or non-parametric, number and structure of parameters, input variable(s), output variable(s), data type, feature definitions). The structural metadata 212 may include any necessary information for identifying what the model 206 is and what the model 206 does, so that the model 206 can be used for distributed machine learning, as will be discussed further below”.  Here, Okanohara discloses “structural metadata”, which includes “input variable(s), output variable(s)” and “any necessary information for identifying what the model 206 is and what the model 206 does, so that the model 206 can be used for distributed machine learning”.  Instant Specification [0072], states of metadata and its relationship to a data analytics wrapper:  “metadata that indicates input or output types can be used to improve compatibility of a model by facilitating identification of models that are compatible with formats of other processes (e.g., of a target application, of a data analytics wrapper, of a model execution script, etc.).”  Thus, Okanohara’s metadata that includes inputs and outputs meets the functional criteria of being “information that configures a data analytics wrapper to use the machine learning model”.  Okanohara explicitly states that the structural metadata is to “use the machine learning model” by stating “so that the model 206 can be used for distributed machine learning”, as specified in Instant Specification [0073]:  “The metadata can allow a model execution script, data analytics wrapper, and/or a target application to identify a model and invoke the trained model object.”  Thus, it is established that Okanohara teaches least a portion of the metadata includes information to use the machine learning model.
Okanohara, Para [0017], discloses:  “The machine learning model 206 includes an update module 218, which determines whether the model 206 should be updated based on feedback on the results output from the model 206. For example, if the model 206 makes predictions that are correct, this does not indicate that the model should be updated, but if the model 206 makes incorrect predictions, this tends to indicate that the model may be improved. Thus, the update module 218 may update the machine learning model 206 based on internal analysis, and may also update based on an outside instruction to update. When a model 206 is updated by the update module 218, the model 206 is then local to the specific edge device 100 that the model 206 resides on, and may thus be referred to as a local model 206, as opposed to a global model 206. A manufacturer may provide new edge devices 100 with global models 206, and then each edge device 100 may update their models 206, resulting in local models 206 that are different from the global model 206. A local model 206 may be trained based on a specific environment to provide better results in that specific environment than the global model 206 provides.”  Here, Okanohara discloses an “update module” which discovers models that are deployed locally in a target application (“the model 206 is then local to the specific edge device 100 that the model 206 resides on, and may thus be referred to as a local model 206”) and discovers models that that are deployed in a remote environment (“A manufacturer may provide new edge devices 100 with global models 206” and as stated above the update module “may also update based on an outside instruction to update”).  Thus, Okanohara’s “update module” “discovers” both local and global models, the global models having been deployed remotely, but are then also put on the local edge devices.  The remote location from which a “global” model is discovered may be a cloud, as stated by Okanohara in Para [0020]:  “In an example embodiment, server 310 may be part of a “cloud” which performs cloud computing. The server 310 may provide information and/or commands to edge devices 100, and may receive information, for example, regarding history and/or accuracy of local models 206. For example, the server 310 may provide an updated model 206 based on a manufacturer update.”  Okanohara states in [0019] that an edge device may execute a model 206:  “An edge device 100 as shown in FIG. 2 may interface with the physical world using a sensor, then using the data collected by the sensor, autonomously execute a machine learning model 206, and communicate with other devices regarding the machine learning performed using the machine learning model 206.” Okanohara then states, regarding the server 310 in [0020]:  “For example, the server 310 may provide an updated model 206 based on a manufacturer update. The server 310 may perform many of the same functions as an edge device, but unlike an edge device 100, a server 310 does not perform data collection using a data collection device 104.”  Thus, if Okanohara performs “many of the same functions as an edge device”, except “does not perform data collection”, then server 310 may also “execute a machine learning model 206” as stated above in [0019].  One of ordinary skill in the art will appreciate that if a model can be executed on a machine, then it may be considered deployed on the machine.  Furthermore, in combination with Wu, the combination suggests discovering models that are deployed in the cloud.
The update module qualifies as a data analytics wrapper as per Instant Specification [0071]:  “As used herein, a data analytics wrapper can be a program executed on a client/server device that can be used to discover, retrieve, manage, validate, re-train, and/or to score a model”.  Furthermore, Okanohara discloses the following in Para [0019]:  “An edge device 100 as shown in FIG. 2 may interface with the physical world using a sensor, then using the data collected by the sensor, autonomously execute a machine learning model 206, and communicate with other devices regarding the machine learning performed using the machine learning model 206”.  Here, Okanohara discloses that the “edge device” executes the machine learning model.  The software running on the “edge device” that executes the local machine learning model is a target application (see Okanohara [0019] to confirm that the edge device comprises software:  “In another example embodiment, an ordinary automobile may include a traction control system that is adapted to form an edge device 100 by downloading software modules which use existing data collection devices in the automobile”).  The data analytics wrapper (“update module”) is a separate “module” which is part of the model itself, rather than part of the edge device software that hosts and executes the model (“The machine learning model 206 includes an update module 218”), and is thus independent of the target application.)
the re-training program being to re-train the machine learning model in a run-time environment of the target application (Okanohara, Para [0017] Lines 27-40, discloses:  “The machine learning model 206 includes an update module 218, which determines whether the model 206 should be updated based on feedback on the results output from the model 206. For example, if the model 206 makes predictions that are correct, this does not indicate that the model should be updated, but if the model 206 makes incorrect predictions, this tends to indicate that the model may be improved. Thus, the update module 218 may update the machine learning model 206 based on internal analysis, and may also update based on an outside instruction to update. When a model 206 is updated by the update module 218, the model 206 is then local to the specific edge device 100 that the model 206 resides on, and may thus be referred to as a local model 206, as opposed to a global model 206.”  Here, Okanohara discloses an “update module” that updates the model if predictions are not sufficiently accurate.  From this, it is clear that “update” means to “re-train”.  Note that in Okanohara Figure 2, the update module 218 is part of the machine learning model 206.  Okanohara, Para [0019], discloses:  “An edge device 100 as shown in FIG. 2 may interface with the physical world using a sensor, then using the data collected by the sensor, autonomously execute a machine learning model 206, and communicate with other devices regarding the machine learning performed using the machine learning model 206”.  Here, Okanohara discloses that the “edge device” executes the machine learning model.  The application running on the “edge device” is a “target application”, and the “update module” is part of the “machine learning model” that is running on this “target application”.  Therefore, the re-training program is to be used to re-train the machine learning model in a run-time environment of a target application.)
generating a model execution script for executing the machine learning model (Okanohara, Para [0017] Lines 26-29, discloses:  “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206”).
and generating a machine learning model package comprising the model execution script, and the re-training program (Okanohara, Para [0017] Lines 26-29, discloses:  “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206”).  Okanohara, Para [0017] Lines 27-40, discloses:  “The machine learning model 206 includes an update module 218, which determines whether the model 206 should be updated based on feedback on the results output from the model 206. For example, if the model 206 makes predictions that are correct, this does not indicate that the model should be updated, but if the model 206 makes incorrect predictions, this tends to indicate that the model may be improved. Thus, the update module 218 may update the machine learning model 206 based on internal analysis, and may also update based on an outside instruction to update. When a model 206 is updated by the update module 218, the model 206 is then local to the specific edge device 100 that the model 206 resides on, and may thus be referred to as a local model 206, as opposed to a global model 206.”  Here, Okanohara discloses an “update module” that updates the model if predictions are not sufficiently accurate.  From this, it is clear that “update” means to “re-train”.  Note that in Okanohara Figure 2, the “machine learning model 206” is actually a package, as it contains multiple components 210-218:  the executable component 210, structural metadata 212, context metadata 214, results log 216, update module 218).
Okanohara and the combination of Wu and Esteves are analogous art because they are in the field of endeavor of machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning model package and metadata of Wu and Esteves, with the machine learning model package on a heterogeneous edge device of Okanohara. The modification would have been obvious because one of ordinary skill in the art would be motivated to achieve more accurate prediction results as the learning environment changes (Okanohara [0017] Last Sentence:  “A local model 206 may be trained based on a specific environment to provide better results in that specific environment than the global model 206 provides.”)
However, the combination of Wu and Okanohara fails to teach wherein the metadata includes an indicator of a program that is invoked sequentially or in parallel to condition input data before the input data is passed to the machine learning model.
Goldfarb teaches wherein the metadata includes an indicator of a program that is invoked sequentially or in parallel to condition input data before the input data is passed to the machine learning model (Recall above that Wu and Okanohara explicitly discloses metadata.  Goldfarb, Para [0024], discloses: “In one or more embodiments, for execution of big data in a big data environment, an execution infrastructure may include two components. The first component may be a micro-service (e.g., Java-based SpringBoot application, or any other suitable micro-service) that receives a request (e.g., JSON request) containing all of the parameters used to execute a specific model that is one of already pre-deployed on the cluster or able to be uploaded at runtime. The micro-service may interpret a few parameters from the request (e.g., JSON configuration), including a location of the model and a location of the input data to feed to the model, and the micro-service may pass those parameters as arguments to a second component (e.g., a Python-based Apache Spark (“Spark”) application). In one or more embodiments, the first component may be responsible for receiving the user request and parsing the initial parameters and the second component may be responsible for reading and distributing the input data, executing the desired model/analytic on that distributed input in a parallel fashion, and storing the output (e.g., to a data store such as Apache Hive, for example). By storing the output (e.g., analytic results) to a data store that may be used as an input source to the second component, and coupling that with the ability to read input data from a cluster, the inventors note that processes/analytics/models may be chained together easily in sequences. This allows the machine learning scientist to very easily execute pipelines or workflows of operations, such as a data cleaning step, a missing data imputation step, a feature extraction step, and an analytical model execution, all with a single command.”  Here, Goldfarb discloses metadata (“all of the parameters used to execute a specific model”) that includes information to sequentially (“chained…in sequences”) condition input data (“data cleaning step, a missing data imputation step, a feature extraction step”) before the input data is passed to the machine learning model (“and an analytical model execution”).  Goldfarb also discloses in [0030]:  “The system 100 may also include a modeling processor 108 that may execute, at least, an operation execution script 110 and a multimodal operation execution script 112, an operation container 124, a file store 116, a big data interface container 118, a big data cluster environment 120, and an output data store 122 (e.g., shared Unix folder, that may include at least one of operation code and data). In one or more embodiments, the operation may be, for example, model training, a cleaning operation, data transformation, or any other suitable operation.”  Here, Goldfarb also discloses an “indicator of a program” (“operation execution script”) that performs the conditioning of input data (“a cleaning operation, data transformation”)).
Goldfarb and the combination of Wu, Esteves, and Okanohara are analogous art because they are both in the field of endeavor of machine learning model deployment and execution.
It would have been obvious before the effective filing date of the claimed invention to combine the data conditioning operations of Goldfarb with the model package and metadata of Wu, Esteves, and Okanohara.  Goldfarb, like Wu, Esteves, and Okanohara, discloses a type of model package as shown above, and also indicated in [0051], where they recite an “operation execution script” and an “interface container” that uses “a wrapper or an interface to launch/execute the operation associated with the model”:  “In one or more embodiments, following invocation of the multimodal operation executions script 112, the multimodal operation execution script 112 may access a big data interface container 126 in S226. In one or more embodiments the big data interface container 126 may use a wrapper or an interface to launch/execute the multimodal operation associated with the model in the big data cluster environment 120.”  Goldfarb also discloses performing “pre-processing steps” and deployment of the model:  “One or more embodiments provide a system and method for pre-processing steps, such as data quality and feature engineering, on either big or small data. One or more embodiments provide the dual mode (big and small data) execution of models written in a common language (e.g., Python). The inventors note a benefit of embodiments is that a Machine Learning scientist may develop an algorithm using a common programming language (e.g., Python or Java) without being concerned about the complexities of Big Data execution, deploy that model in a machine learning platform and embodiments provide that the model will be executed in the correct environment (big or small data) based on the size of the input data and user preference.”  Thus, Goldfarb is analogous and compatible with the packaging of Wu, Esteves, and Okanohara, again as indicated by [0025]:  “As used herein, a container may include an entire run-time environment (e.g., application platform): an application, plus all its dependencies, libraries and other binaries, and configuration files needed to run the application, bundled into one package. By containerizing the application platform and its dependencies, differences in operating system distributions and underlying infrastructure may be largely inconsequential.”  One of ordinary skill in the art would be motivated to combine Goldfarb with Wu, Esteves, and Okanohara, because by simplifying deployment into a single package, it increases the efficiency of the deployment process, making it easier for the workers who must build and execute the models (Goldfarb, [0024]:  “This allows the machine learning scientist to very easily execute pipelines or workflows of operations, such as a data cleaning step, a missing data imputation step, a feature extraction step, and an analytical model execution, all with a single command.)

	As per Claim 6, the combination of Wu, Esteves, Okanohara, and Goldfarb teaches the method of claim 1 as shown above.  Wu also teaches further comprising transmitting the machine learning model package to a client computer (Wu, Para [0026], discloses:  “The continuous provisioning system 102, utilizing the model container builder 208, publishes the generated model containers to the global container registry 210. In response to publishing the model containers, the continuous provisioning system 102, utilizing the model container provisioning tool 212 deploys the model container to one or more serving nodes of the serving node cluster 214.”  Here, Wu discloses transmitting the machine learning model package (“deploys the model container”) to a client computer.  In this action, the “one or more serving nodes” are functioning as “client computers”, as they are on the receiving end of data from the system.)
	However, Wu does not explicitly teach client computer that can invoke the target application (Okanohara, as established above in Claim 1, discloses an application running on an “edge device” as a target application in Para [0019]:  “An edge device 100 as shown in FIG. 2 may interface with the physical world using a sensor, then using the data collected by the sensor, autonomously execute a machine learning model 206, and communicate with other devices regarding the machine learning performed using the machine learning model 206”.)
wherein the client computer: obtains the machine learning model, the metadata, and the model execution script from the machine learning model package; (Okanohara, Para [0017], discloses that the machine learning model contains all these components.  Okanohara, Para [0017] Lines 26-29, discloses the model and execution script:  “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”  Okanohara, Para [0017] Page 2 Last Line to Page 3 Line 19, discloses metadata:  “The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model (e.g., parametric fixed structure or non-parametric, number and structure of parameters, input variable(s), output variable(s), data type, feature definitions). The structural metadata 212 may include any necessary information for identifying what the model 206 is and what the model 206 does, so that the model 206 can be used for distributed machine learning, as will be discussed further below. The machine learning model 206 may also include context metadata 214 (e.g., data collection environment, model history, model stability), which may describe the contextual situation in which the model has been or is operating. In an example embodiment, context metadata may indicate a geographic location of a video camera edge device 100, and may indicate that the video camera is operating in a dark environment or a bright environment, and/or in an indoor environment or an outdoor environment.”  In order to use the contents of the package, one must “obtain” the contents from within the package.  Thus, the client computer obtains these from the package.)
identifies inputs of the machine learning model based on the metadata;  (Okanohara, Para [0017] Page 2 Last Line to Page 3 Line 8, discloses:  “The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model (e.g., parametric fixed structure or non-parametric, number and structure of parameters, input variable(s), output variable(s), data type, feature definitions).”  Here, Okanohara discloses that the input variables can be identified by the metadata.)
obtains the input data; (Okanohara, Para [0019], discloses:  “An edge device 100 as shown in FIG. 2 may interface with the physical world using a sensor, then using the data collected by the sensor, autonomously execute a machine learning model 206, and communicate with other devices regarding the machine learning performed using the machine learning model 206”).
and executes the machine learning model using the model execution script and the input data to analyze the input data. (Okanohara, Para [0017] Lines 26-29, discloses: “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu and Okanohara for at least the reasons recited in Claim 1.

As per Claim 7, the combination of Wu, Esteves, Okanohara, and Goldfarb teaches the method of claim 6 as shown above, as well as wherein the model execution script: obtains the input data from the target application or a data analytics wrapper; (Okanohara, Para [0019], discloses:  “An edge device 100 as shown in FIG. 2 may interface with the physical world using a sensor, then using the data collected by the sensor, autonomously execute a machine learning model 206, and communicate with other devices regarding the machine learning performed using the machine learning model 206”.  Here, Okanohara discloses obtaining input from the target application that is running on the edge device.)
conditions the input data into a format for use by the machine learning model (Okanohara, Para [0017] Lines 26-29, discloses: “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”  Here, Okanohara discloses “process the collected data as inputs”, meaning that the collected data is input into the machine learning model, and therefore must have been put into a format for use by the machine learning model.)
inputs the input data into the machine learning model; (Okanohara, Para [0017] Lines 26-29, discloses: “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”)
obtains output from the machine learning model; (Okanohara, Para [0017] Lines 26-29, discloses: “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”)
renders the output into a format that is readable by the data analytics wrapper or the target application; (Okanohara, Para [0017] Lines 26-29, discloses: “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”  It is clear from Okanohara that the output is readable by the target application running on the edge device, as the output is subsequently used to make decisions, as shown in Okanohara Para [0032]:  “A result is output based on the analysis of the model (block 506). For example, the executable component 210 makes a prediction based on a global model 206 that recommending a lottery ticket will most likely cause a purchase of the lottery ticket.”)
and transmits the output to the data analytics wrapper or the target application. (Okanohara, Para [0032] Lines 9-11 discloses:  “In an example embodiment, the communication module 102 may suggest the item based on the result output from the model, for example, on a digital display screen.”  Here, the output is transmitted to the target application on the edge device, via display screen.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu and Okanohara for at least the reasons recited in Claim 1.

As per Claim 9, the combination of Wu, Esteves, Okanohara, and Goldfarb teaches the method of claim 6 as shown above, as well as wherein the client computer maps the inputs of the machine learning model with the input data based on the metadata (Okanohara, Para [0017] Page 2 Last Line to Page 3 Line 8, discloses:  “The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model (e.g., parametric fixed structure or non-parametric, number and structure of parameters, input variable(s), output variable(s), data type, feature definitions).”  Here, Okanohara discloses that the input variables can be identified by the metadata.  Okanohara, Para [0017] Lines 26-29, discloses: “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”  Here, Okanohara discloses that collected data is processed as inputs to the machine learning model.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu and Okanohara for at least the reasons recited in Claim 1.

As per Claim 10, the combination of Wu, Esteves, Okanohara, and Goldfarb teaches the method of claim 6 as shown above, as well as wherein the metadata comprises one or more of. a model identifier; a model name; a model description; a model type; a machine learning algorithm type; a model version; a model input; a model output; a model input type; a model output type; a post-processing program name; a time of model creation; a model execution script identifier; a re-training program name; a model author; or a modification time.  (Okanohara, Para [0017] Page 2 Last Line to Page 3 Line 2, discloses that the metadata may include the model type:  “The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu and Okanohara for at least the reasons recited in Claim 1.

As per Claim 14, Claim 14 is a system claim corresponding to method Claim 1.  The difference is that it recites one or more processors, a memory system, and one or more non-transitory computer-readable media.  (Wu, Para [0011], discloses: “a memory and at least one processor configured to execute”.  Wu, Para [0012], discloses:  “a non-transitory computer readable recording medium including a program”).  Claim 14 is rejected for the same reasons as Claim 1.

As per Claim 16, Claim 16 is a system claim corresponding to method Claim 6.  The difference is that it recites one or more processors, a memory system, and one or more non-transitory computer-readable media.  Claim 16 is rejected for the same reasons as Claim 6.

As per Claim 17, Claim 17 is a system claim corresponding to method Claim 7.  The difference is that it recites one or more processors, a memory system, and one or more non-transitory computer-readable media.  Claim 17 is rejected for the same reasons as Claim 7.

As per Claim 18, Claim 18 is a non-transitory computer-readable medium claim corresponding to method Claim 1.  The difference is that it recites a non-transitory computer-readable medium and one or more processors.  (Wu, Para [0011], discloses: “a memory and at least one processor configured to execute”.  Wu, Para [0012], discloses:  “a non-transitory computer readable recording medium including a program”).  Claim 18 is rejected for the same reasons as Claim 1.)

As per Claim 19, Claim 19 is a non-transitory computer-readable medium claim corresponding to method Claim 6.  The difference is that it recites a non-transitory computer-readable medium and one or more processors.  Claim 19 is rejected for the same reasons as Claim 6.

As per Claim 20, Claim 20 is a non-transitory computer-readable medium claim corresponding to method Claim 7.  The difference is that it recites a non-transitory computer-readable medium and one or more processors.  Claim 20 is rejected for the same reasons as Claim 7.

As per Claim 21, the combination of Wu, Esteves, Okanohara, and Goldfarb teaches the method of claim 1 as shown above, as well as wherein the information that configures the data analytics wrapper configures the data analytics wrapper to identify and invoke the machine learning model (Okanohara, Para [0017] Page 2 Last Line to Page 3 Line 19, discloses metadata:  “The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model (e.g., parametric fixed structure or non-parametric, number and structure of parameters, input variable(s), output variable(s), data type, feature definitions). The structural metadata 212 may include any necessary information for identifying what the model 206 is and what the model 206 does, so that the model 206 can be used for distributed machine learning, as will be discussed further below”.  Here, Okanohara discloses “structural metadata”, which includes “input variable(s), output variable(s)” and “any necessary information for identifying what the model 206 is and what the model 206 does, so that the model 206 can be used for distributed machine learning”.  Instant Specification [0072], states of metadata and its relationship to a data analytics wrapper:  “metadata that indicates input or output types can be used to improve compatibility of a model by facilitating identification of models that are compatible with formats of other processes (e.g., of a target application, of a data analytics wrapper, of a model execution script, etc.).”  Thus, Okanohara’s metadata that includes inputs and outputs meets the functional criteria of being “information that configures a data analytics wrapper to use the machine learning model”.  Okanohara explicitly states that the structural metadata is to “use the machine learning model” by stating “so that the model 206 can be used for distributed machine learning”, as specified in Instant Specification [0073]:  “The metadata can allow a model execution script, data analytics wrapper, and/or a target application to identify a model and invoke the trained model object.”  Furthermore, The Instant Specification broadly defines “Data analytics wrapper” as “As used herein, a data analytics wrapper can be a program executed on a client/server device that can be used to discover, retrieve, manage, validate, re-train, and/or to score a model, as described in further detail below”, and the remainder of the Specification discloses things that the data analytics wrapper “can” or “may” do.  Okanohara in Para [0017] discloses “The model selection module 204 receives information including which predefined task is to be analyzed, and may include information for choosing from multiple models 206 to select the appropriate model 206 (e.g., male consumers over 40 years of age) for the predefined task”.  The “model selection module” is a “program executed on a device that can be used to discover a model”, and thus meets the criteria of a “data analytics wrapper”.  It is used to “identify” the machine learning model.  Okanohara also discloses, as shown above, a means to “use the machine learning model”, or “invoke” the machine learning model.  Okanohara [0017] also discloses “an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206”, wherein the “executable component” may be considered another part of the “data analytics wrapper” that is used to “invoke” the model.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu and Okanohara for at least the reasons recited in Claim 1.

Claims 2, 3, 5, 8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wu, Esteves, Okanohara, and Goldfarb in view of Hussey et. al. (US 2017/0103192 A1; hereinafter Hussey).
As per Claim 2, the combination of Wu, Esteves, Okanohara, and Goldfarb teaches the method of claim 1.  Wu teaches a machine learning model file corresponding to the machine learning model, in the machine learning model package.  (Wu, Para [0037] Lines 1-3, discloses:  “In some exemplary embodiments, model container builder 208 packages a small machine learning model in a single model container.”  Here, Wu discloses a machine learning model package (“model container”), which comprises the machine learning model file (“small machine learning model”).  As the machine learning model is stored in the package, it is a file.  Even if the machine learning model is a folder comprising multiple files, for a computer a folder is still a type of file.)
However, the combination of Wu, Esteves, Okanohara, and Goldfarb does not teach further comprising encrypting a machine learning model file corresponding to the machine learning model, wherein the machine learning model in the machine learning model package is an encrypted version of the machine learning model file.
Hussey teaches further comprising encrypting a [machine learning model] file [corresponding to the machine learning model, wherein the machine learning model] in the [machine learning model] package, thereby producing an encrypted version of the [machine learning model] file.  (Hussey, Para [0032], discloses:  “Server 104 includes a secure code delivery system 106, which is configured to send software packages and corresponding licenses to computers like computer 102 in response to receiving requests from developers. Each package includes one or more files from memory 112, each containing a software platform component needed for an embedded software project. In one embodiment, secure code delivery system 106 sends one or more the requested software platform components in files of encrypted source code to computer 102. The files are individually encrypted before being packaged together and sent to computer 102 via the WAN.”  Here, Hussey discloses a package comprising files of a software project.  Hussey discloses that each file in the package is encrypted:  “The files are individually encrypted before being packaged together”.   The combination of Wu, Esteves, Okanohara, and Goldfarb above established a software package, comprising a machine learning model in a machine learning model package.)
Hussey and the combination of Wu, Esteves, Okanohara, and Goldfarb are analogous art because they are in the field of endeavor of software applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning model package deployment of Wu, Esteves, Okanohara, and Goldfarb, with the encryption of package files of Hussey. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the security of the application. (Hussey [0037] Last Sentence:  “Encryption is a process of encoding information in such a way that only authorized parties can read it.”)

As per Claim 3, the combination of Wu, Esteves, Okanohara, and Goldfarb teaches the method of claim 1.  Wu teaches a metadata file that comprises the metadata corresponding to the machine learning model, wherein the metadata is in the machine learning model package. (Wu, Para [0034] Lines 3-9, discloses: “In some exemplary embodiments, the model trainer 204 and the model updater 202 can each store models in a hierarchical structured format with associated meta-data. The model trainer 204 and the model updater 202 can also store the models in a serialized binary format or in a standard portable structured format.”  Here, Wu discloses that metadata is saved along with the machine learning model.  Wu, Para [0037] Lines 1-3, discloses:  “In some exemplary embodiments, model container builder 208 packages a small machine learning model in a single model container.”  Here, Wu discloses a machine learning model package (“model container”), which comprises the machine learning model, which as shown above, comprises the metadata.  As the metadata is stored in the package, it is contained in a file.)
However, the combination of Wu, Esteves, Okanohara, and Goldfarb does not teach further comprising encrypting a metadata file that comprises the metadata corresponding to the machine learning model, wherein the metadata in the machine learning model package is an encrypted version of the metadata file.
Hussey teaches further comprising encrypting a [metadata] file [that comprises the metadata corresponding to the machine learning model, wherein the metadata] in the [machine learning model] package thereby producing an encrypted version of the [metadata] file (Hussey, Para [0032], discloses:  “Server 104 includes a secure code delivery system 106, which is configured to send software packages and corresponding licenses to computers like computer 102 in response to receiving requests from developers. Each package includes one or more files from memory 112, each containing a software platform component needed for an embedded software project. In one embodiment, secure code delivery system 106 sends one or more the requested software platform components in files of encrypted source code to computer 102. The files are individually encrypted before being packaged together and sent to computer 102 via the WAN.”  Here, Hussey discloses a package comprising files of a software project.  Hussey discloses that each file in the package is encrypted:  “The files are individually encrypted before being packaged together”.   The combination of Wu, Okanohara, and Goldfarb above established a software package, comprising metadata of a machine learning model in a machine learning model package.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hussey with the combination of Wu,  Esteves, Okanohara, and Goldfarb for at least the reasons recited in Claim 2.

As per Claim 5, the combination of Wu, Esteves, Okanohara, and Goldfarb teaches the method of claim 1.  Okanohara teaches the model execution script in the machine learning model package.  (Okanohara, Para [0017] Lines 26-29, discloses:  “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206”).  Here, Okanohara discloses a model execution script (“executable component”).  Note that in Okanohara Figure 2, the “machine learning model 206” is actually a package, as it contains multiple components 210-218:  the executable component 210, structural metadata 212, context metadata 214, results log 216, update module 218).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu and Okanohara for at least the reasons recited in Claim 1.
 However, the combination of Wu, Esteves, Okanohara, and Goldfarb does not teach further comprising encrypting the model execution script, wherein the model execution script in the machine learning model package is an encrypted version of the model execution script.
Hussey teaches further comprising encrypting the [model execution script, wherein the model execution script] in the [machine learning model] package thereby producing an encrypted version of the [model execution] script. (Hussey, Para [0032], discloses:  “Server 104 includes a secure code delivery system 106, which is configured to send software packages and corresponding licenses to computers like computer 102 in response to receiving requests from developers. Each package includes one or more files from memory 112, each containing a software platform component needed for an embedded software project. In one embodiment, secure code delivery system 106 sends one or more the requested software platform components in files of encrypted source code to computer 102. The files are individually encrypted before being packaged together and sent to computer 102 via the WAN.”  Here, Hussey discloses a package comprising files of a software project, including a script (“source code”).  Hussey discloses that each file in the package is encrypted:  “The files are individually encrypted before being packaged together”.   The combination of Wu, Okanohara, and Goldfarb above established a software package, comprising a model execution script in a machine learning model package.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hussey with the combination of Wu, Esteves, Okanohara, and Goldfarb for at least the reasons recited in Claim 2.

As per Claim 8, the combination of Wu, Esteves, Okanohara, and Goldfarb teaches the method of claim 1.  Okanohara teaches obtaining the machine learning model, the metadata, and the model execution script from the machine learning model package. (Okanohara, Para [0017], discloses that the machine learning model contains all these components.  Okanohara, Para [0017] Lines 26-29, discloses the model and execution script:  “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206.”  Okanohara, Para [0017] Page 2 Last Line to Page 3 Line 19, discloses metadata:  “The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model (e.g., parametric fixed structure or non-parametric, number and structure of parameters, input variable(s), output variable(s), data type, feature definitions). The structural metadata 212 may include any necessary information for identifying what the model 206 is and what the model 206 does, so that the model 206 can be used for distributed machine learning, as will be discussed further below. The machine learning model 206 may also include context metadata 214 (e.g., data collection environment, model history, model stability), which may describe the contextual situation in which the model has been or is operating. In an example embodiment, context metadata may indicate a geographic location of a video camera edge device 100, and may indicate that the video camera is operating in a dark environment or a bright environment, and/or in an indoor environment or an outdoor environment.”  In order to use the contents of the package, one must “obtain” the contents from within the package.  Thus, the client computer obtains these from the package.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu and Okanohara for at least the reasons recited in Claim 1.
However, the combination of Wu, Esteves, Okanohara, and Goldfarb does not teach wherein obtaining the machine learning model, the metadata, and the model execution script comprises decrypting an encrypted machine learning model file, an encrypted metadata file, and an encrypted model execution script from the machine learning model package.
Hussey teaches wherein obtaining the [machine learning model, the metadata, and the model execution script] files comprises decrypting encrypted [machine learning model file, an encrypted metadata file, and an encrypted model execution script] files from the [machine learning model] package. (Hussey, Para [0032], discloses:  “Server 104 includes a secure code delivery system 106, which is configured to send software packages and corresponding licenses to computers like computer 102 in response to receiving requests from developers. Each package includes one or more files from memory 112, each containing a software platform component needed for an embedded software project. In one embodiment, secure code delivery system 106 sends one or more the requested software platform components in files of encrypted source code to computer 102. The files are individually encrypted before being packaged together and sent to computer 102 via the WAN.”  Here, Hussey discloses a package comprising files of a software project.  Hussey discloses that each file in the package is encrypted:  “The files are individually encrypted before being packaged together”.   The combination of Wu, Okanohara, and Goldfarb above established a software package, comprising a machine learning model, metadata, and execution script in a machine learning model package.  Hussey, Para [0048], discloses:  “Before any encrypted file is accessed by a tool, the contents of an encrypted file must be decrypted. Encryption/decryption module 404 can perform this function using key K.”  Here, Hussey discloses that before any file in the package is used, it must be decrypted.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hussey with the combination of Wu,  Esteves, Okanohara, and Goldfarb for at least the reasons recited in Claim 2.

As per Claim 12, the combination of Wu, Esteves, Okanohara, and Goldfarb teaches the method of claim 1.  Okanohara teaches re-training program in the machine learning model package.  (Okanohara, Para [0017] Lines 27-40, discloses:  “The machine learning model 206 includes an update module 218, which determines whether the model 206 should be updated based on feedback on the results output from the model 206. For example, if the model 206 makes predictions that are correct, this does not indicate that the model should be updated, but if the model 206 makes incorrect predictions, this tends to indicate that the model may be improved. Thus, the update module 218 may update the machine learning model 206 based on internal analysis, and may also update based on an outside instruction to update. When a model 206 is updated by the update module 218, the model 206 is then local to the specific edge device 100 that the model 206 resides on, and may thus be referred to as a local model 206, as opposed to a global model 206.”  Here, Okanohara discloses an “update module” that updates the model if predictions are not sufficiently accurate.  From this, it is clear that “update” means to “re-train”.  Note that in Okanohara Figure 2, the “machine learning model 206” is actually a package, as it contains multiple components 210-218:  the executable component 210, structural metadata 212, context metadata 214, results log 216, update module 218).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu and Okanohara for at least the reasons recited in Claim 1.
However, the combination of Wu, Esteves, Okanohara, and Goldfarb does not teach further comprising encrypting the re-training program, wherein the re-training program in the machine learning model package is an encrypted version of the re- training program.
Hussey teaches further comprising encrypting the [re-training] program, wherein the [re-training] program in the [machine learning model] package is an encrypted version of the [re-training] program.  (Hussey, Para [0032], discloses:  “Server 104 includes a secure code delivery system 106, which is configured to send software packages and corresponding licenses to computers like computer 102 in response to receiving requests from developers. Each package includes one or more files from memory 112, each containing a software platform component needed for an embedded software project. In one embodiment, secure code delivery system 106 sends one or more the requested software platform components in files of encrypted source code to computer 102. The files are individually encrypted before being packaged together and sent to computer 102 via the WAN.”  Here, Hussey discloses a package comprising files of a software project.  Hussey discloses that each file in the package is encrypted:  “The files are individually encrypted before being packaged together”.   The combination of Wu, Okanohara, and Goldfarb above established a software package, comprising a re-training program in a machine learning model package.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hussey with the combination of Wu, Esteves, Okanohara, and Goldfarb for at least the reasons recited in Claim 2.

As per Claim 15, Claim 15 is a system claim corresponding to method Claim 2.  The difference is that it recites one or more processors, a memory system, and one or more non-transitory computer-readable media.  (Wu, Para [0011], discloses: “a memory and at least one processor configured to execute”.  Wu, Para [0012], discloses:  “a non-transitory computer readable recording medium including a program”).  Claim 15 is rejected for the same reasons as Claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wu, Esteves, Okanohara, and Goldfarb in view of Sriparasa (“JavaScript and JSON Essentials”).
As per Claim 4, the combination of Wu, Esteves, Okanohara, and Goldfarb teaches the method of claim 1.  However, the combination of Wu, Esteves, Okanohara, and Goldfarb does not teach wherein the metadata file corresponds to a JavaScript Object Notation (JSON) schema.
Sriparasa teaches wherein the metadata file corresponds to a JavaScript Object Notation (JSON) schema. (Sriparasa, Page 4, discloses using JSON for metadata: “On the same line as dependency managers, JSON is also used to store metadata for software projects”. Sriparasa, Page 5, discloses elements of a JSON schema:  “In the config.json file, we store the metadata as a JSON object. We are specifying important information such as the project name, the environment of the project (which varies based on the server that the file is located on), any classes that have to be autoloaded during bootstrapping the application, and any classes or folders that we would want to exclude”)
Sriparasa and the combination of Wu, Esteves, Okanohara, and Goldfarb are analogous art because they are in the field of endeavor of software applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning model package deployment of Wu, Esteves, Okanohara, and Goldfarb, with the JSON metadata of Sriparasa. The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce the storage required for the metadata. (Sriparasa, Page 1:  “If you fancy a less verbose data format than CSV or XML, then JSON could be for you”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wu, Esteves, Okanohara, and Goldfarb in view of Saputra et al. (“A Metadata Approach for Building Web Application User Interface”; hereinafter Saputra).
As per Claim 11, the combination of Wu, Esteves, Okanohara, and Goldfarb teaches the method of claim 1.  Okanohara teaches a model execution script. (Okanohara, Para [0017] Lines 26-29, discloses:  “The machine learning model 206 includes an executable component 210, which is executed to process the collected data as inputs to generate results as outputs of the model 206”).  Here, Okanohara discloses a model execution script (“executable component”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu and Okanohara for at least the reasons recited in Claim 1.
However, the combination of Wu, Esteves, Okanohara, and Goldfarb does not teach wherein the model execution script includes a user interface that is configured based on the metadata.
Saputra teaches wherein the [model execution] script includes a user interface that is configured based on the metadata (Saputra, Abstract Lines 1-6, discloses:  “In building a web application, a special attention is given on how the user interface is created. Although it seems that there are millions of ways in building web application user interfaces, experienced web application developers are usually familiar with particular “patterns”. Nevertheless, user interfaces are often still developed from scratch, even if they are built based on existing applications. This makes web application user interface development a repetitive job. Furthermore, changes on the user interfaces often require a lot of work. This paper explores metadata as an approach to store the elements of user interfaces, so that the elements can be managed dynamically without having to go through the codes.”  Here, Saputra discloses a software application with a user interface (“web application…user interface is created”).  Saputra also discloses that the user interface is configured based on metadata (“metadata as an approach to store the elements of user interfaces, so that the elements can be managed dynamically”).
Saputra and the combination of Wu, Esteves, Okanohara, and Goldfarb are analogous art because they are in the field of endeavor of software applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning model package deployment of Wu, Esteves, Okanohara, and Goldfarb, with the metadata-configured UI of Saputra. The modification would have been obvious because one of ordinary skill in the art would be motivated to save on development and testing costs by avoiding a code rebuild and deployment for a UI update. (Saputra, Abstract Lines 1-6:  “In building a web application, a special attention is given on how the user interface is created. Although it seems that there are millions of ways in building web application user interfaces, experienced web application developers are usually familiar with particular “patterns”. Nevertheless, user interfaces are often still developed from scratch, even if they are built based on existing applications. This makes web application user interface development a repetitive job. Furthermore, changes on the user interfaces often require a lot of work. This paper explores metadata as an approach to store the elements of user interfaces, so that the elements can be managed dynamically without having to go through the codes.”)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wu, Esteves, Okanohara, and Goldfarb in view of Boomer (“Predicting Production Using a Neural Network (Artificial Intelligence Beats Human Intelligence)”.
As per Claim 13, the combination of Wu, Esteves, Okanohara, and Goldfarb teaches the method of claim 1.  However, the combination of Wu, Esteves, Okanohara, and Goldfarb does not teach wherein the target application comprises an exploration and production sector software system.
Boomer teaches wherein the target application comprises an exploration and production sector software system. (Boomer, Abstract, discloses:  “Petroleum professionals, that is engineers and geoscientist, routinely make recommendations to drill wells. This process requires the generation of a production profile, oil producing rate versus time, which is a key component in the final economic decision of whether or not to drill the well. The success of the drilling program, and possibly the professional's career, rests, to a high degree, upon the accuracy of this predicted production profile. The more accurate this prediction the more certain the economic value of the recommended drilling location. This paper looks at this predictive process as used in the Vacuum Field of New Mexico. It explores the predictive methods used in the past and reports on their accuracy. A new method, using artificial intelligence, is presented which improves upon the accuracy of this process.”  Here, Boomer discloses an artificial intelligence application (“target application”) that is part of an exploration and production sector software system (“production profile” for a “drilling location”)).
Boomer and the combination of Wu, Esteves, Okanohara, and Goldfarb are analogous art because they are in the field of artificial intelligence.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning model package deployment of Wu, Esteves, Okanohara, and Goldfarb, with the exploration and production software system of Boomer. The modification would have been obvious because one of ordinary skill in the art would be motivated to increase return on investment (Boomer, Abstract:  “The more accurate this prediction the more certain the economic value of the recommended drilling location… A new method, using artificial intelligence, is presented which improves upon the accuracy of this process”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vartak et al. (“MODELDB: A System for Machine Learning Model Management”) discloses the use of metadata in a system for managing machine learning models
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/VIKER A LAMARDO/Primary Examiner, Art Unit 2126